Title: From Benjamin Franklin to Joshua Sharpe, 21 April 1758
From: Franklin, Benjamin
To: Sharpe, Joshua


Sir
Craven Street, April 21. 58
I approve very much of engaging Dr. Hay. I know not whether he will chuse to appear for us before the Attorney and Sollicitor General, but before the Committee of Council perhaps he may have no Objection.
If the Constitution of the Province is to be attack’d, as you intimate, the Cause is of so much greater Weight. If the Privileges of a single Englishman are of Importance, those of the Representative Body of a whole Province must be more so.
In the Royal Charter Sect. IV. and in W. Penn’s Charter of Privileges Sect. II. and in the Act of Assembly 4to Anno, pag. 72. you will see how the Privileges and Powers of the Assembly are founded, and what they are.
I am, Sir Your most obedient humble Servant
B Franklin

 Addressed: To / Joshua Sharpe Esqr / at his Chambers, Lincoln’s / Inn New Square / No 4
